ON MOTION FOR REHEARING AND MOTION TO REMAND TO APPROVE SETTLEMENT
PER CURIAM.
We originally affirmed the attorney’s fee award in this case on December 6, 2007 on the authority of then controlling precedent, notably Murray v. Mariners Health/ACE USA, 946 So.2d 38, 39 (Fla. 1st DCA 2006).
By order entered February 11, 2008, because Murray was pending review in the supreme court, we stayed issuance of the mandate, on appellant’s motion, and extended time for filing motions for rehearing to fifteen days after the supreme court’s decision on review became final.
The supreme court’s decision quashing our decision in Murray has now become final, see Murray v. Mariner Health and ACE USA, 994 So.2d 1051 (Fla.2008), dictating a different result in the present case. Accordingly, we grant Lilia Rodriguez’s motion for rehearing, reverse the decision of the judge of compensation claims, and remand the case with directions to approve the parties’ settlement.
Reversed and remanded.
ALLEN, DAVIS, and BENTON, JJ., concur.